DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 1.	Claim 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gascone et al (Polyamide-Based Film as Greenhouse Covering in Soil Solarization, Proc. XXVIIIth IHC — IS on Greenhouse 2010 and Soilless Cultivation), cited in the previous Office Action in view of Goletto (US 4212777), necessitated by Amendment.
Regarding claims 1-3, Gascone teaches polyamide greenhouse covering film in comparison with a conventional EVA film for soil solarization treatments (see Abstract). 
Regarding claim 9-11 and 15-16,  Gascone discloses a 25-um-thick uncolored polyethylene film with low content of polyamide (PP) (see page 660). 
Gascone does not teach a polyamide structure. 
Goletto teaches a polyamide comprising from 40 to 95% by weight caprolactam and from 5 to 60% by weight of the stoichiometrically balanced salt comprising a dimeric fatty acid Empol 1010, and hexamethylenediamine (see claim 1, meeting the limitations of claims 2-4 and 12).
In particular, Goletto discloses a polyamide, comprising 70-80% of caprolactam and 20-30 % salt, where the polymers have meting points within the range of 199C-205C (see Examples 9, 16 and 17 at Table 1, see 15:5, meeting the limitations of claim 8).
Regarding claim 5,  it is well known that Empol 1010 is obtained by dimerization of linoleic acid.
Goletto teaches that the copolyamide has very low moisture uptake, high stress and elongation  at break  (see Examples 16 and 17 at Tables 3 and 4). The resistance to hydrolysis is also excellent. The suitability for molding, extrusion or spinning is good.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Goletto’s polyamide in Gascone’s greenhouse applications, since it possesses  low moisture uptake, high stress and elongation  at break and resistance to hydrolysis.
Goletto does not teach glass transition temperature of the polyamide. 
However, it would have been obvious to  a person of ordinary skills in  the art to expect the same physical properties form Goletto’s and Applicant’s polymers, since they have the same structure.
Gascone  and Goletto do not teach a method of film preparation of claim 14. 
However, Goletto teaches that the claimed polyamide structure, which can be produced by extrusion (see 12:15).
In reference to new claim 17, note that the component B3 is optional.


2. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gascone et al in view of Goletto as applied to claims above as evidences by Duan et al (In-Situ Polymerization of High-Molecular Weight Nylon 66 Modified Clay Nanocomposites with Low Apparent Viscosity, Polymers 2019, 11, 510 pages 1-12), cited in the previous Office Action. 
Gascone and Goletto  do not teach viscosity number (VN). 
However, Duane discloses that for PA6,6 viscosity number of 184.3 ml/g correlates with inherent  viscosity value of 1.12 (see Table 5 at page 9).
Goletto teaches inherent viscosity of 1.16-1.21 range  (see Table 1)
Thus, inherent viscosity of Goletto’s polyamide correlates with claimed VN range of 150-300 ml/g. 
Response to Arguments

3.	Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765